Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Claims 1-22 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 2, 4, 6, 11, 12, and 16 are amended
	- claims 5, 10, 14-15, and 19-20 are canceled
b.	This is a first action on the merits based on Applicant’s claims submitted on 02/18/2021.


Response to Arguments

Regarding claims 1-4, 6-9,11-13,16-18, and 21-22 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Yeo et al. does not teach or suggest a relationship between a location of resource in which an UL grant is transmitted and a location of resource in which a DL grant is transmitted, as now recited in amended claim 1.” on page 11, filed on 02/18/2021, with respect to Lee et al. US Pub 2013/0083753 (hereinafter “Lee”), in view of Yeo et al US Pub 2018/0359745 (hereinafter “Yeo”), and further in view of Kim et al. US Pub 2015/0111505 (hereinafter “Kim”), have been considered but are moot because the new ground of rejection does not rely on only reference applied in the prior rejection of record for any 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6-9, 11-13, 16-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al US Pub 2018/0359745 (hereinafter “Yeo”), in view of Chen et al. US Pub 2015/0249528 (hereinafter “Chen”), of Freda et al. US Pub 2013/0163543 (hereinafter “Freda”), and further in view of Kim et al. US Pub 2015/0111505 (hereinafter “Kim1505”) and of Kim et al. US Pub 2014/0016596 (hereinafter “Kim6596”).
Regarding claim 1 (Currently Amended)
Yeo discloses a method of receiving control information by a user equipment (UE) (“in one embodiment of the present invention, to transmit and receive downlink control information for a shortened-TTI UE in one slot, the BS may perform PDCCH transmission using a DCI format for a shortened-TTI UE.” [0048]; [0281]), the method comprising:
receiving one or more downlink control information (DCI) through a PDCCH (Physical Downlink Control Channel) in a sTTI (short transmission time interval) (“in one embodiment of the present invention, to transmit and receive downlink control information for a shortened-TTI UE in one slot, the BS may perform PDCCH transmission using a DCI format for a shortened-TTI UE.” [0048]; [0147]; [0149]; Fig 5);
receiving a downlink data through a PDSCH (Physical Downlink Shared Channel) in the sTTI based on a downlink grant (“Referring to FIG. 22, when a shortened-TTI UE succeeds in decoding received downlink control information (2200), and if the control information is for shortened-TTI control information (2202), the UE performs PDSCH decoding in the slot where the control information is received (2204).” [0238]),
wherein the one or more DCIs includes the first DCI including the downlink grant for scheduling the downlink data and an uplink grant for scheduling an uplink data (“The DCI format to be used may be determined according to various parameters related to scheduling information for uplink data (UL grant), scheduling information for downlink data (DL grant), compact DCI with a small size, spatial multiplexing using multiple antennas, and power control DCI.” [0012]),
wherein the downlink grant includes indication information on whether the uplink grant is transmitted within the sTTI (“a method that delivers uplink and downlink control information to a shortened-TTI UE using a TTI less than 1 ms and enables the shortened-TTI UE to perform data transmission and reception.  More specifically, the present invention is to provide a method that can allocate and determine PDCCH, EPDCCH, PUCCH, PDSCH and PUSCH resources for shortened-TTI transmission.” [0121]),
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resource in which the downlink grant is to be transmitted (“If the resource block, used for PDSCH transmission, indicated by the identified allocation information matches the resource block, through which a shortened-TTI PDSCH can be sent, notified by the BS through higher layer signaling, the UE determines that the control information carried by the corresponding PDCCH is control information for shortened-TTI transmission (1108), and performs PDSCH data decoding in the corresponding slot according to the DCI format and information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot (1110).” [0192] and furthermore “To transmit a shortened-TTI PDSCH (1002), the BS includes allocation information on the resource block configured for PDSCH transmission in the DCI (1004) and maps the resulting DCI to PDCCH resources (1008) for transmission.  To transmit a normal-TTI PDSCH (1002), the BS includes allocation information on a resource block configured for non-shortened-TTI PDSCH transmission in the DCI (1004) and maps the resulting DCI to PDCCH resources (1008) for transmission.” [0188]), the overlapped resource of the PDSCH is rate-matched (step 2114 in Fig. 21; “Not to map the PDSCH to the resource element to which the shortened-TTI control information is mapped, the PDSCH may be rate-matched so that the resource element used to carry the shortened-TTI control information is excluded (2114), or the PDSCH may be rate-matched in a regular way and then the resource element used to carry the shortened-TTI control information may be punctured (2116).” [0235]), and
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resource in resources to which the uplink grant is to be transmitted, the overlapped resource of the PDSCH is punctured regardless of whether the uplink grant is transmitted based on the indication information (step 2116 in Fig. 21; “Not to map the PDSCH to the resource element to which the shortened-TTI control information is mapped, the PDSCH may be rate-matched so that the resource element used to carry the shortened-TTI control information is excluded (2114), or the PDSCH may be rate-matched in a regular way and then the resource element used to carry the shortened-TTI control information may be punctured (2116).” [0235]).
Yeo does not specifically teach wherein a location of a PDCCH resource in which the uplink grant is transmitted is determined based on a location of a PDCCH resource in which the downlink grant is transmitted.
Chen discloses wherein a location of a PDCCH resource in which the uplink grant is transmitted is determined based on a location of a PDCCH resource in which the downlink grant is transmitted (“In a Long Term Evolution (LTE) system and an Advanced Long Term Evolution (LTE-Advanced) system, downlink physical layer control signaling contains Downlink Grant (DL Grant) information needed to be acquired by a terminal (for example, a User Equipment (UE)) and related to downlink transmission, and Uplink Grant (UL Grant) information needed to be acquired by the terminal and related to uplink transmission, to indicate various related to transmission such as a location of a transmission resource, a way for modulating a code and etc., and these pieces of physical layer control signaling are transmitted on a Physical Downlink Control channel (PDCCH).” [0002]),
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yeo’s for data transmission and reception with a reduced transmission time interval, to include Chen’s method for blind detection and for determining the amount of enhanced Physical Downlink Control Channels (ePDCCH) allocated by each ePDCCH resource set, in order to maximize resources utilization efficiency (Chen [0008]).
Yeo and Chen do not specifically teach blind decoding a first candidate for the one or more DCI on a search space configured for the PDCCH in the sTTI; wherein the first candidate is one of a plurality of candidates on the search space configured for the PDCCH, wherein the first candidate is configured of the resources in the first PRB set.
In an analogous art, Freda discloses blind decoding a first candidate for the one or more DCI on a search space configured for the PDCCH (“the WTRU may decode control information based on a downlink control information (DCI) format type corresponding to a Physical Downlink Control Channel (PDCCH) candidate search space.  For example, a first search space may include PDCCH candidates for decoding control information using a first DCI format type, and a second search space may include PDCCH candidates for decoding the control information using a second DCI format type.  The PDCCH candidates in the two search spaces may be distinct.  The WTRU may perform blind decoding the PDCCH candidates in the first search space based on the first DCI format type, and the PDCCH candidates in the second search space based on the second DCI format type.” [0007]) in the sTTI (as previously taught by Yeo),
wherein the first candidate is one of a plurality of candidates on the search space configured for the PDCCH (“For example, a first search space may include PDCCH candidates for decoding control information using a first DCI format type, and a second search space may include PDCCH candidates for decoding the control information using a second DCI format type. The PDCCH candidates in the two search spaces may be distinct.” [0007]; [0102]; Table 1),
wherein the first candidate is configured of the resources in the first PRB set (“Each search space set may use the same PDCCH resources.  However, based on the PDSCH carrier being scheduled, the organization of the candidates within the PDCCH may be different.  The above equation 1 shows that for a given PDCCH candidate m at aggregation level L, the starting CCE for that candidate may vary based on the CC being considered.” [0105]; [0140]; [0216],
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yeo’s for data transmission and reception with a reduced transmission time interval, as modified by Chen, to include Freda’s method for decode control information based on a downlink control information (DCI) format type corresponding to a Physical Downlink Control Channel (PDCCH) candidate search space, in order to improve signaling transmission efficiency (Freda [0007]).
Yeo, Chen, and Freda do not specifically teach information on a pattern on which the PDSCH is transmitted among a plurality of predefined resource patterns.
Kim1505 discloses information on a pattern on which the PDSCH is transmitted among a plurality of predefined resource patterns (“The specification support needed to realize the above is the definition of interference measurement resources and the RRC signalling that notifies of these resources to the UE.  The interference measurement resources would be defined as one of multiple PDSCH RE muting (or zero power CSI-RS) patterns that are already available in Release 10.  Not defining a new set of patterns and just reusing the existing PDSCH RE muting patterns has the benefit that it can be realized without any backward compatibility issues to Release 10. Therefore, a single set of interference measurement resources would be one of 10 PDSCH RE muting patterns (in FDD) and would require an overhead of 4 REs per PRB pair for subframes with such interference measurement resources.  The time periodicity of these interference measurement resources does not have to short resulting in a typically small overhead (ex: 0.2% wireless resources for periodicity of 10 msec).” [0094-0096]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yeo’s for data transmission and reception with a reduced transmission time interval, as modified by Chen and Freda, to include Kim1505’s method for transmitting feedback information, in order to improve signaling transmission efficiency (Kim1505 [0005]).
Yeo, Chen, Freda, and Kim1505 do not specifically teach wherein the PDCCH is transmitted on resources in a first physical resource block (PRB) set among a plurality of PRB sets.
In an analogous art, Kim6596 discloses wherein the PDCCH is transmitted on resources in a first physical resource block (PRB) set among a plurality of PRB sets (“Here, even if a common VRB set is set as an e-PDCCH SS for the plurality of cells, different PRB sets may be configured for e-PDCCH SSs of the respective cells.  Since the cells may have different center frequencies and different bandwidths or VRB-PRB mapping rules, PRB sets corresponding to e-PDCCH SSs of the cells, determined by the common VRB set, may differ.” [0272]; [0016])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yeo’s for data transmission and reception with a reduced transmission time interval, as modified by Chen, Freda, and Kim1505, to include Kim6596’s method for transmitting and receiving a downlink control channel in order to improve signaling transmission efficiency “An object of the present invention devised to solve the problem lies in a method for determining a scheme of mapping a new PDCCH to a physical resource and the position of the PDCCH correctly and efficiently.  Another object of the present invention is to provide an efficient signaling method for signaling the position of a physical resource to which a new PDCCH is mapped. " Kim6596 [0005]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim6596’s method for transmitting and receiving a downlink control channel into Yeo’s for data transmission and reception with a reduced transmission time interval since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Yeo, as modified by Chen, Freda, Kim1505, and Kim6595, previously discloses the method according to claim 1, further comprising:
Yeo further discloses not attempting to detect the uplink grant in the sTTI if the indication information (“if a shortened-TTI indicator is present” [0150]) indicates that the uplink grant is not transmitted (“referring to FIG. 5, the shortened-TTI UE performs PDCCH reception in the PDCCH resource region (500) and performs channel decoding by assuming that a PDCCH carrying a shortened-TTI DCI format is present.  The UE performs blind decoding to identify the DCI through CRC checking using a specific C-RNTI (502).  The UE determines whether a shortened-TTI indicator is present in the DCI information (504) to identify a shortened-TTI transmission. If a shortened-TTI indicator is present, the UE determines that the DCI is control information for shortened-TTI transmission and reception (506). Thereafter, the UE performs PDSCH data decoding in the corresponding slot according to the control information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot (508).” [0149-0150]).

Regarding claim 3
Yeo, as modified by Chen, Freda, Kim1505, and Kim6595, previously discloses the method according to claim 1, further comprising:
Lee further discloses attempting to detect the uplink grant within a candidate resource (“the subbands may be defined within a reduced bandwidth that may be used as a candidate for device resource allocation such as MTC resource allocation.” [0265]) associated with a reception resource of the downlink grant (“According to an example embodiment, reception of DCI's in the PDCCH inside the Control Region of a subframe may be part (e.g. an integral part) of the DL and UL channel assignment procedures or methods for PDSCH and PUSCH (e.g. in LTE).  DCIs, for example, that may be inside the PDCCH of a Control Region may announce which handset(s) may have a DL transmission allocated in the Data Region of that subframe and which transmission resources may be allocated.  Furthermore, the DCIs that may be carrying the DL assignments or UL grants may include specifics with respect to the encoding format chosen for the PDSCH or PUSCH such as MCS, TB size (e.g. transport block size or TBS), RV, and the like.” [0109].
attempting to detect the uplink grant within a candidate resource (“The UE-specific search space is for a specific UE.  Each UE may check an RNTI and CRC which mask a PDCCH by monitoring a UE-specific search space thereof (attempting to decode a PDCCH candidate set according to an available DCI format) and acquire control information when the RNTI and CRC are valid.” [0230]) associated with a reception resource of the downlink grant (“As shown in FIG. 18, e-PDCCHs can be transmitted in a data region (corresponding to a region other than PDCCH, PCFICH and PHICH regions of FIG. 18) of a downlink subframe in the time domain and transmitted on a set of semi-statically allocated resource blocks (RBs) in the frequency domain.  An e-PDCCH carrying DCI for downlink (DL) assignment may be mapped to a first slot and an e-PDCCH carrying DCI for uplink (UL) assignment may be mapped to a second slot.  A PDSCH can be mapped to the first and second slots in a specific frequency region of a data region of a downlink subframe.” [0237]).

Regarding claim 4 (Currently Amended)
Yeo, as modified by Chen, Freda, Kim1505, and Kim6595, previously discloses the method according to claim 1 further comprising:
Lee further discloses determining that the downlink grant for scheduling the downlink data is not valid (“If the decoded UL identifier may not correspond to its assigned UL identifier (e.g. and the UL transmission may be scheduled for another MTC device), the device such as the UE or MTC device may disregard this UL grant and may wait for the next expected occurrence of a DL transmission.” [0172]) or rate-matching or puncturing the downlink data (“the PDSCH may be rate-matched so that the resource element used to carry the shortened-TTI control information is excluded (2114), or the PDSCH may be rate-matched in a regular way and then the resource element used to carry the shortened-TTI control information may be punctured (2116).” as taught by Yeo [0235]; [0231]) on a candidate resource of the uplink grant (“In addition, the subbands may be defined within a reduced bandwidth that may be used as a candidate for device resource allocation such as MTC resource allocation.” [0265]), if the indication information indicates that the uplink grant is transmitted but detection of the uplink grant fails (i.e. “the decoded UL identifier may not correspond to its assigned UL identifier” [0172]).

Regarding claim 6 (Currently Amended)
Yeo discloses a user equipment (UE) for receiving control information (“FIG. 38 shows a user equipment including a receiver, processor and transmitter employed in various embodiments of the present invention.” [0094]), the UE comprising:
a radio frequency (RF) unit (“UE receiver 3800” and “UE transmitter 3804” in Fig. 38); and
a processor connected to the RF unit (“UE processor 3802” in Fig. 38),
wherein the processor is configured to control the RF unit to:
receive one or more downlink control information (DCI) through a PDCCH (Physical Downlink Control Channel) in a sTTI (short transmission time interval); and
receive a downlink data through a PDSCH (Physical Downlink Shared Channel) in the sTTI based on a downlink grant; 
wherein the processor is configured to blind decode a first candidate for the one or more DCI on a search space configured for the PDCCH in the sTTI,
wherein the PDCCH is transmitted on resources in a first physical resource block (PRB) set among a plurality of PRB sets,
wherein the first candidate is one of a plurality of candidates on the search space configured for the PDCCH,
wherein the first candidate is configured of the resources in the first PRB set
wherein the one or more DCIs includes the first DCI including the downlink grant for scheduling the downlink data and an uplink grant for scheduling an uplink data,
wherein the downlink grant includes indication information on whether the uplink grant is transmitted within the sTTI, 
wherein the indication information includes information on a pattern on which the PDSCH is transmitted among a plurality of predefined resource patterns,
wherein a location of a PDCCH resource in which the uplink grant is transmitted is determined based on a location of a PDCCH resource in which the downlink grant is transmitted,
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resource in which the downlink grant is to be transmitted, the overlapped resource of the PDSCH is rate-matched, and
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resource in which the uplink grant is to be transmitted, the overlapped resource of the PDSCH is punctured regardless of whether the uplink grant is transmitted based on the indication information.
The scope and subject matter of apparatus claim 6 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 6 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 7
The UE according to claim 6, wherein the processor is configured not to attempt to detect the uplink grant in the sTTI if the indication information indicates that the uplink grant is not transmitted.


Regarding claim 8
The UE according to claim 6, wherein the processor is configured to attempt to detect the uplink grant within a candidate resource associated with a reception resource of the downlink grant.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 8 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 9
The UE according to claim 6, wherein the processor is configured to determine that the downlink grant for scheduling the downlink data is not valid or rate-match or puncture the downlink data on a candidate resource of the uplink grant, if the indication information indicates that the uplink grant is transmitted but detection of the uplink grant fails.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 9 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 11 (Currently Amended)
Yeo discloses a method of transmitting control information by a base station (BS) (“In the LTE system, scheduling information for downlink data or uplink data is sent by the base station to the UE in the form of Downlink Control Information (DCI).” [0012]; [0048]), the method comprising:
encoding a first candidate for one or more downlink control information (DCI) on a search space configured for a PDCCH (Physical Downlink Control Channel) in a sTTI (short transmission time interval):
transmitting the one or more DCI through the PDCCH in the sTTI to a user equipment (UE); and
transmitting a downlink data through a PDSCH (Physical Downlink Shared Channel) in the sTTI to the UE based on a downlink grant,
wherein the PDCCH is transmitted on resources in a first physical resource block (PRB) set among a plurality of PRB sets,
wherein the first candidate is one of a plurality of candidates on the search space configured for the PDCCH,
wherein the first candidate is configured of the resources in the first PRB set,
wherein the one or more DCIs includes the first DCI including the downlink grant for scheduling the downlink data and an uplink grant for scheduling an uplink data,
wherein the downlink grant includes indication information on whether the uplink grant is transmitted within the sTTI, 
wherein the indication information includes information on a pattern on which the PDSCH is transmitted among a plurality of predefined resource patterns,
wherein a location of a PDCCH resource in which the uplink grant is transmitted is determined based on a location of a PDCCH resource in which the downlink grant is transmitted,
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resource in which the downlink grant is to be transmitted, the overlapped resource of the PDSCH is rate-matched, and
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resources in which the uplink grant is to be transmitted, the overlapped resource of the PDSCH is punctured regardless of whether the uplink grant is transmitted based on the indication information.
The scope and subject matter of method claim 11 is similar to the scope and subject matter of the method as claimed in claim 1. Therefore method claim 11 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 12 (Currently Amended)
The method according to claim 11, further comprising: not transmitting the uplink grant in the sTTI if the indication information indicates that the uplink grant is not transmitted.
The scope and subject matter of method claim 12 is similar to the scope and subject matter of the method as claimed in claim 2. Therefore method claim 12 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13
The method according to claim 11, further comprising:
transmitting the uplink grant within a candidate resource associated with a transmission resource of the downlink grant.
The scope and subject matter of method claim 13 is similar to the scope and subject matter of the method as claimed in claim 3. Therefore method claim 13 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 16 (Currently Amended)
Yeo discloses a base station (BS) for transmitting control information (“FIG. 39 shows a base station including a receiver, processor and transmitter employed in various embodiments of the present invention.” [0095]), the BS comprising:
a radio frequency (RF) unit (“BS receiver 3900”, “BS transmitter 3904” in Fig. 39); and 
a processor connected to the RF unit (“BS processor 3902” in Fig. 39),
wherein the processor is configured to encode a first candidate for one or more downlink control information (DCI) on a search space configured for a PDCCH (Physical Downlink Control Channel) in a sTTI (short transmission time interval),
wherein the processor is configured to control the RF unit to:
transmit the one or more DCI through the PDCCH in the sTTI to a user equipment (UE); and
transmit a downlink data through a PDSCH (Physical Downlink Shared Channel) in the sTTI to the UE based on a downlink grant,
wherein the PDCCH is transmitted on resources in a first physical resource block (PRB) set among a plurality of PRB sets,
wherein the first candidate is one of a plurality of candidates on the search space configured for the PDCCH,
wherein the first candidate is configured of the resources in the first PRB set,
wherein the one or more DCIs includes the first DCI including the downlink grant for scheduling the downlink data and an uplink grant for scheduling an uplink data,
wherein the downlink grant includes indication information on whether the uplink grant is transmitted within the sTTI,
wherein the indication information includes information on a pattern on which the PDSCH is transmitted among a plurality of predefined resource patterns,
wherein a location of a PDCCH resource in which the uplink grant is transmitted is determined based on a location of a PDCCH resource in which the downlink grant is transmitted,
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resource in which the downlink grant is to be transmitted, the overlapped resource of the PDSCH is rate-matched, and
wherein, if a resource of the PDSCH overlaps with the location of the PDCCH resource in which the uplink grant is to be transmitted, the overlapped resource of the PDSCH is punctured regardless of whether the uplink grant is transmitted based on the indication information.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 17 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 17
The BS according to claim 16, wherein the processor is configured to control the RF unit not to transmit the uplink grant in the sTTI if the indication information indicates that the uplink grant is not present.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 17 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Regarding claim 18
The BS according to claim 16, wherein the processor is configured to control the RF unit to transmit the uplink grant within a candidate resource associated with a transmission resource of the downlink grant.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 18 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 21
Yeo, as modified by Chen, Freda, Kim1505, and Kim6595, previously discloses the method according to claim 1, further comprising:
Lee further discloses receiving control information (i.e. “RA-RNTI”) including a field (i.e. “RA” field) for indicating whether the PDSCH is transmitted on a CSS (common search space) region (“Additionally, a Random Access (RA) response to the UE may be provided via MAC layer signaling that may be transmitted in PDSCH.  According to an example embodiment, a location of the PDSCH may be identified by a PDCCH (e.g. with RA-RNTI for a contention-based procedure) in the common search space in the PDCCH.” [0146]).

Regarding claim 22
Yeo, as modified by Chen, Freda, Kim1505, and Kim6595, previously discloses the method according to claim 11, further comprising:
Lee further discloses transmitting control information (i.e. “RA-RNTI”) including a field (i.e. “RA” field) for indicating whether the PDSCH is transmitted on a CSS (common search space) region (“Additionally, a Random Access (RA) response to the UE may be provided via MAC layer signaling that may be transmitted in PDSCH.  According to an example embodiment, a location of the PDSCH may be identified by a PDCCH (e.g. with RA-RNTI for a contention-based procedure) in the common search space in the PDCCH.” [0146]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.